Honorable Richard D. Lamm Governor State of Colorado State Capitol Denver, Colorado  80203
Dear Governor Lamm:
You have requested my opinion as to the legality of implementing an order of the State Board of Equalization to increase aggregate property valuations in a given class for tax year 1976 by applying a factor to existing values.
QUESTION PRESENTED AND CONCLUSION
Is it legal to implement an order of the State Board of Equalization to increase aggregate property valuations in a given class for tax year 1976 by applying a factor to existing values?
My conclusion is "no."
ANALYSIS
Section 29 of H. B. 1025, Session Laws of 1976, effective only for 1976, expressly requires Board-ordered increases to be implemented only by changes to individual valuation. Section 29 reads in part:
 39-9-103(5)(b)(III). Any reduction ordered by the state board of equalization may be applied by the assessor proportionately to each property within such class or subclass. Any increase ordered by the state board of equalization shall be achieved by the assessor only by changes to individual valuations for assessments of property within such class or subclass . . . .
This provision clearly reflects the intention of the General Assembly that Board-ordered increases not be achieved by an automatic, proportional, horizontal increase, equally affecting each property in the particular class. The horizontal, percentage increase was the accepted implementation procedure until 1976.
SUMMARY
Therefore, it is my opinion that applying a factor or a percentage to existing values of all properties in a given class subject to a Board-ordered increase is improper and illegal.
However, it is also my opinion that there is flexibility built into the practical application of the statute. For example, an assessor may decide that the homes in a given neighborhood have increased by the same amount, and thus their valuation should be raised accordingly. This is within the discretion of the assessor, as he sees fit, to make changes to individual valuations. Or, a county assessor may have applied 20 or 22 percent for assessed valuation. For this assessor, use of 30 percent of actual value, would be proper, even if that meant raising all assessed valuations by a percentage. However, to return to your specific question, basically applying a factor to increase all property values in a given class is an improper procedure to implement a Board-ordered increase.
Very truly yours,
                             J.D. MacFARLANE Attorney General
TAXATION AND REVENUE C.R.S. 1973, 39-9-103(5)(b)(III) GOVERNOR, OFFICE OF Bd. of Equalization
The State Board of Equalization after 1976 may not increase aggregate property valuation in a given class by applying a factor to existing values.